Case: 14-3046      Document: 12      Page: 1     Filed: 03/12/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                   FRANCINE NESBARY,
                        Petitioner,

                                v.

         DEPARTMENT OF THE TREASURY,
                   Respondent.
              ______________________

                          2014-3046
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-0752-13-0588-I-1.
                 ______________________

                        ON MOTION
                    ______________________
                           ORDER
     Francine Nesbary moves the court for an extension of
 time to file her principal brief. The Department of Treas-
 ury’s motion to dismiss the petition is currently pending
 with the court.
     We note that the motion to dismiss suspends the due
 date for the brief. Fed. Cir. R. 31(c). Thus, the motion for
 an extension of time is unnecessary.
    Accordingly,
Case: 14-3046      Document: 12     Page: 2   Filed: 03/12/2014



 2                                       NESBARY   v. TREASURY




       IT IS ORDERED THAT:
       (1) The briefing schedule is stayed.
     (2) Nesbary’s motion for an extension of time to file
 her brief is moot. No brief is due until after disposition of
 the motion to dismiss, if appropriate.
                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s26